Rodd Naquin
Clerk of Court

Docket Number: 2022 - CW - 0010
Murphy Webb

versus

 

Office Of The Clerk
Court of Appeal, First Circuit

State of Louisiana
www.la-feca.org

Notice of Judgment and Disposition
May 20, 2022

Acadian Ambulance Service, Inc., and its insurer, TUV
Insurance Company, Our Lady of the Lake Hospital, Inc., and

its insurer, XYZ Insurance Company

TO:

Alexa Candelora
P.O. Box 3197
Baton Rouge, LA
70821-3197

Thomas R. Temple Jr.
BREAZEALE, SACHSE & W
P.O. Box 3197

Baton Rouge, LA 70821
trt@bswllp.com

Jason E. Wilson
328 Settlers Trace Blvd.
Lafayette, LA 70508

Tiffany Myles Crosby
23445 Railroad Avenue
Plaquemine, La 70764

Patricia Penny Wattigny
328 Settlers Trace Blvd
Lafayette, LA 70508

Hon. Ronald R. Johnson
300 North Boulevard
Suite 6401

Baton Rouge, LA 70801

Post Office Box 4408
Baton Rouge, LA
70821-4408

(225) 382-3000

In accordance with Local Rule 6 of the Court of Appeal, First Circuit, I hereby certify that this notice of judgment and
disposition and the attached disposition were transmitted this date to the trial judge or equivalent, all counsel of record,

and all parties not represented by counsel.

asa)

RODD NAQUIN
CLERK OF COURT
STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

MURPHY WEBB NO. 2022 CW 0010
VERSUS

ACADIAN AMBULANCE SERVICE,
INC., AND ITS INSURER, TUV
INSURANCE COMPANY, OUR LADY
OF THE LAKE HOSPITAL, INC.,
AND ITS INSURER, XYZ
INSURANCE COMPANY STATE OF
LOUISIANA

MAY 20, 2022

 

In Re: Our Lady of the Lake Hospital, Inc., applying for
supervisory writs, 19th Judicial District Court,
Parish of East Baton Rouge, No. 700012.

 

BEFORE : McDONALD, LANIER, AND WOLFE, JJ.

WRIT GRANTED. The Louisiana Medical Malpractice Act’s
definition of medical malpractice includes claims related to
“the handling of a patient, including loading and unloading of a
patient.” La. R.S. 40:1231.1A(13). The claims of the plaintiff,
Murphy Webb, of being injured by the personnel of the defendant,
Our Lady of the Lake Hospital, Inc., while restraining him in
order to transfer him from one medical facility to another sound
in medical malpractice and must be presented to a medical review
panel before suit is filed. See La. R.S. 40:1231.8A(1) (a). The
district court erred in denying the exception of prematurity
filed by the defendants. Therefore, we reverse the district
court’s January 27, 2022 judgment and grant the exception.
Plaintiff’s claims against Our Lady of the Lake Hospital, Inc.
are dismissed without prejudice.

JMM
WIL
EW

COURT OF APPBAL, FIRST CIRCUIT

Ac |

DEPUTY CLERK OF COURT
FOR THE COURT